Citation Nr: 0110188	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-17 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1948.  This case comes to the Board of Veterans' 
Appeals (Board) from an October 1998 RO decision which denied 
his claim for service connection for PTSD.  He failed to 
report for a Board hearing which was scheduled for January 
2001.

The Board notes that the RO also denied an application to 
reopen a previously denied claim for service connection for a 
psychiatric condition other than PTSD, but such issue has not 
been appealed.  The present appeal only involves a new claim 
for service connection for PTSD.


REMAND

RO rating decisions in October 1998 and June 1999, and the 
August 1999 statement of the case, collectively indicate the 
RO denied service connection for PTSD on the rationale that 
the claim was not well grounded.  However, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to notice to a 
claimant and the duty to assist.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law, a remand is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In denying the claim, the RO stated that the veteran's 
claimed stressors for PTSD have not been verified, and that 
there is no confirmed diagnosis of PTSD even though he has 
been noted to have "PTSD symptoms" short of a diagnosis.  See 
38 C.F.R. § 3.304(f).  Under the circumstances of this case, 
as part of the duty to assist, an effort should be made to 
verify service stressors, any additional post-service medical 
records should be obtained, and a VA compensation examination 
for PTSD should be provided.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ascertain whether the 
veteran had combat service.  If he did 
not, attempts should be made to verify 
claimed service stressors, including 
through contact with the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR).

2.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for psychiatric problems since 
service.  The RO should then obtain copies 
of the related medical records which are 
not already on file.

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to diagnose or rule out PTSD.  
The claims folder should be provided to 
and reviewed by the doctor, and the 
examination report should confirm that 
such has been accomplished.  Any diagnosis 
of PTSD should be in accordance with the 
criteria of DSM-IV.  If PTSD is diagnosed, 
the doctor should identify the stressors 
which are believed to be the cause of the 
condition, and the doctor should explain 
why such stressors are sufficient under 
DSM-IV.

4.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's claim for service connection 
for PTSD.

5.  Thereafter, the RO should review, on 
the merits, the claim for service 
connection for PTSD.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



